Citation Nr: 1800201	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  11-14 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a left knee condition, secondary to the Veteran's right knee condition.

2. Entitlement to service connection for a lumbar spine condition, secondary to the Veteran's right knee condition.

3. Entitlement to service connection for diabetes mellitus, type two.

4. Entitlement to bilateral peripheral neuropathy, secondary to diabetes mellitus type two.

5. Entitlement to coronary artery disease (CAD).

5. Entitlement to a total disability rating based on unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Barbara A. Lincoln, Agent


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972 and from February 1973 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran underwent a hearing before the undersigned Veterans Law Judge in July 2017. A transcript of the hearing is included with the record.

The issue of entitlement to service connection for a left knee condition, lumbar spine condition, and bilateral peripheral neuropathies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran served in Vietnam.

2.  The Veteran's CAD is presumed to be related to this exposure.

3. The Veteran's diabetes mellitus, type two, is presumed to be related to this exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for coronary artery disease are met.  

2. The criteria for service connection for diabetes mellitus type two are met.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for CAD and diabetes mellitus, type two, due to his exposure to pesticides while serving 30 days in Vietnam. For the following reasons, the Board finds service connection warranted.

CAD and diabetes mellitus type two are listed among the conditions presumed to be service connected in veterans that have been exposed to certain herbicidal agents.  Veterans who served in Vietnam are presumed to have been exposed to these certain herbicidal agents, including Agent Orange.  38 U.S.C.A. § 1116(a)(1),(2), (f); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

In this instance, the record reveals that the Veteran suffers from both diabetes mellitus, type two, and CAD. Furthermore, the Veteran submitted pictures tending to show that he served in Vietnam, for at least some period. Given the Veteran's competent and credible assertions that he served in Vietnam, and the pictures tend to support his assertion, the evidence is at least in relative equipoise that the Veteran served in Vietnam. Accordingly, the benefit-of-the-doubt doctrine is for application.  Thus, he is now presumed to have been exposed to herbicides, his CAD and diabetes mellitus, type two, are presumed to be service-connected.


ORDER

Service connection for CAD is granted.

Service connection for diabetes mellitus type two is granted.


REMAND

The Veteran contends that he is entitled to service connection for bilateral peripheral neuropathies, secondary to diabetes, as well as a left knee condition and a lumbar spine condition, secondary to his service-connected right knee condition, and TDIU. To date, the Veteran has not received a Compensation and Pension (C&P) examination addressing whether or not his right knee condition aggravated his left knee and lumbar spine condition, or whether or not he suffers from bilateral peripheral neuropathies, secondary to his diabetes mellitus. As such, prior to adjudication, examinations are in order.

Following his examinations and readjudication of his claims, the RO should determine whether or not the Veteran is eligible for TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine whether it is more or less likely (50 percent probability or greater) that the Veteran suffers from a left knee condition caused by or aggravated by his right knee condition.

2. Schedule the Veteran for an examination to determine whether it is more or less likely (50 percent probability or greater) that the Veteran suffers from a lumbar spine condition caused by or aggravated by his right knee condition.

3. Schedule the Veteran for an examination to determine whether it is more or less likely (50 percent probability or greater) that the Veteran suffers from a bilateral peripheral neuropathies caused by or aggravated by his diabetes mellitus.

4. After adjudicating the previous claims, determine whether or not the Veteran is entitled to TDIU.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
 BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


